Citation Nr: 1417361	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-29 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for metastatic squamous cell carcinoma of the lung.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1953 to May 1971.  He died in November 2011.  The appellant is his surviving spouse and she has been properly substituted as the claimant in these matters, pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).  See 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule). 

This appeal to the Board of Veterans' Appeals (Board) is from September 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disorder requires additional development and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was exposed to herbicides during service and was diagnosed as having metastatic squamous cell carcinoma of the lung in 2011.



CONCLUSION OF LAW

The criteria for service connection for metastatic squamous cell carcinoma of the lung have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.309(e) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for service connection for lung cancer is premised on the theory the Veteran was exposed to Agent Orange while stationed at Eglin Air Force Base (AFB).  There is evidence he was stationed there during the time period in which Agent Orange was tested.  These test involved spraying Agent Orange over a 2 mile area from a high speed fighter aircraft over Eglin's Test Area C-52A.  The Veteran alleged he worked in this vicinity while he was attached to the 3211th Field Maintenance Squadron.  His squadron did not submit histories and U.S. Army and Joint Services Records Research Center (JSRRC) could not provide information to corroborate or refute his assertion since there was no specific documentation or reports his unit had access to or worked at the test cite area.  The benefit-of-the-doubt is resolved in the Veteran's favor as to his exposure to Agent Orange during service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran was diagnosed as having metastatic squamous cell carcinoma of the lung in 2011.  As respiratory cancer, including cancer of the lung, is a presumptive disease associated with herbicide exposure, service connection for the Veteran's lung cancer is warranted.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. § 3.309(e).  


   ORDER

Service connection for metastatic squamous cell carcinoma of the lung is granted.

REMAND

The VA opinion acquired in September 2010 is inadequate to decide the claim for service connection for a low back disorder since it does not appear the examiner thoroughly reviewed the claims file before rendering an opinion.  Therefore, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Arrange for the claims file to be reviewed by an appropriate examiner to determine the likely etiology of the Veteran's low back disorder.  The examiner must indicate the files were reviewed.

a) The examiner must provide an opinion as to whether the Veteran's low back disorder at least as likely as not (50percent or greater probability) had its clinical onset during or was otherwise related to his military service.

b) In reviewing the claims file, the examiner should note the service treatment records contain the following:

* An August 1954 consult report notes the Veteran was in a motor vehicle accident in July 1953 in which he hurt his back.  Later, in September 1953, he awoke with numbness in his feet and left thigh that gradually resolved.   He continued to have pain through December and for the past 7 months it had worsened.  X-rays were taken but the quality was poor.

* An October 1953 record notes he had numbness in the lateral aspect of the left thigh and that the left toes and foot was cooler than the right.  The impression was probable non-specific neuritis, left lumbar 1 nerve.

* In April 1968, the Veteran reported having back pain for 3 to 4 months.

* June 1968 records show the Veteran complained of chronic lumbar pain that improved after a couple of days.  X-rays were negative.

* January 1969 and October 1970 examinations revealed good spine alignment, no spasms or tenderness, and good mobility.  The October 1970 medical history report notes a history of back trouble, which the examiner indicated was an onset of backache after heavy lifting after excessive heavy lifting in June 1968.  It was diagnosed as chronic lumbar backache and there were no abnormal findings or current X-rays.

c) The physician should provide a complete explanation of the rationale used to render the opinion, citing to objective medical findings leading to the conclusion.

2.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, readjudicate the  claim on appeal.  If the claim remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

